COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-377-CV
 
IN RE JERZY WOJCIECH
ROWLAND                                          RELATOR
                                                                                                           
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                                  MEMORANDUM
OPINION[1]
                                                  ------------
The
court has considered relator=s
petition for writ of mandamus, the State=s
response, and relator=s objections to the State=s
response and is of the opinion that relief should be denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL: 
LIVINGSTON, DAUPHINOT, and MCCOY, JJ.
 
DELIVERED: 
December 16, 2008




    [1]See
Tex. R. App. P. 47.4.